Citation Nr: 9905858	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  94-02 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected bronchial asthma, currently evaluated as 30 percent 
disabling prior to October 7, 1996, and 60 percent disabling 
thereafter.

2.  Entitlement to an increased rating for the service-
connected sinusitis, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for the service-
connected second and third degree burn scar of the dorsum of 
the right hand and fingers, status post skin graft, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased (compensable) rating for the 
service-connected second degree burn scar of the right side 
of the face.

5.  Whether the rating for the veteran's service-connected 
pulmonary osteoarthropathy of the hands and feet was properly 
reduced from 60 percent to 20 percent disabling.

6.  Entitlement to an effective date earlier than October 7, 
1996, for the 60 percent evaluation for the service-connected 
bronchial asthma.

7.  Entitlement to a total disability rating based on 
individual unemployability due to the veteran's service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James L. March, Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to March 
1986.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In February 1994, a hearing was held before this Member of 
the Board at the RO.  The Board remanded the case in May 1996 
for additional development.  At the time of the Board's 
remand, the only issues on appeal were the claims for an 
increased rating for bronchial asthma and TDIU.  Following 
the remand, the veteran appealed the remaining issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran has severe bronchial asthma with shortness of 
breath on exertion between attacks.  

3.  The veteran's pulmonary function tests consistently show 
FEV-1 greater than 40-percent predicted and FEV-1/FVC greater 
than 40 percent.  

4.  There is no evidence of respiratory failure or daily use 
of systemic high dose corticosteroids or immuno-suppressive 
medications.

5.  The veteran has chronic sinusitis with occasional 
discharge and headaches; there is no evidence of severe 
disability.  

6.  The area affected by the veteran's second and third 
degree burn scar of the dorsum of the right hand and fingers, 
status post skin graft, exceeds 77.4 cm.² but is less than 
0.05 m.².

7.  The veteran's burn scar of the right side of the face is 
barely detectable with no evidence of a moderate, disfiguring 
scar or a scar approximating one square foot.

8.  The December 1996 rating decision reducing the rating of 
the veteran's service-connected pulmonary osteoarthropathy of 
the hands and feet was not based on a comprehensive review of 
the record or a full or complete medical examination showing 
that the disorder underwent a material improvement that was 
reasonably certain to be maintained under the ordinary 
conditions of life.  

9.  It was first ascertainable that the veteran's bronchial 
asthma was severely disabling at his September 24, 1991, VA 
examination, which was within one year of his claim for an 
increase.  

10.  The veteran is shown to likely have been unemployable 
due to service-connected disabilities until he started 
working at substantially gainful employment in August 1994.


CONCLUSIONS OF LAW

1.  The criteria for a increased rating of 60 percent for the 
service-connected bronchial asthma have been met for the 
period prior to October 7, 1996, pursuant to the regulatory 
criteria in effect at that time; however, the criteria for a 
rating in excess of 60 percent have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1996); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.41, 4.97 including 
Diagnostic Code 6602 (1996).

2.  The criteria for a rating in excess of 60 percent for the 
service-connected bronchial asthma have not been met pursuant 
to the regulatory criteria in effect since October 7, 1996.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.41, 4.97 including 
Diagnostic Code 6602 (1998).

3.  The criteria for a rating in excess of 10 percent for the 
service-connected sinusitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.41, 4.97 including Diagnostic Code 
6513 (1996 & 1998).  

4.  The criteria for a rating of 20 percent for the service-
connected second and third degree burn scar of the dorsum of 
the right hand and fingers, status post skin graft, have been 
met; however, the criteria for a rating in excess of 20 
percent have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.41, 4.118 including Diagnostic Codes 7801, 7802 (1998).

5.  The criteria for a compensable rating for the service-
connected second degree burn scar of the right side of the 
face have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.41, 4.118 including Diagnostic Codes 7800, 7802 (1998).

6.  Restoration of the 60 percent rating assigned for the 
service-connected pulmonary osteoarthropathy of the hands and 
feet is warranted, effective the date of reduction.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.105, 3.344(c), 4.1, 4.2, 4.10, 4.41, 4.71a 
including Diagnostic Code 5003, 4.88b including Diagnostic 
Code 6350 (1998).

7.  The criteria for an effective date of September 24, 1991, 
for a 60 percent evaluation for the service-connected 
bronchial asthma have been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.400 (1998).

8.  For the period prior to the veteran's return to 
employment in August 1994, the criteria for TDIU have been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).

9.  For the period beginning in August 1994, the criteria for 
TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims are plausible and 
capable of substantiation and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  Regarding the TDIU and 
four increased rating issues, when a veteran claims a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  When an appellant submits a well-grounded claim, 
VA must assist him in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a).  The Board is satisfied that 
all relevant evidence has been obtained regarding the 
veteran's claims, and that no further assistance is required 
to comply with 38 U.S.C.A. § 5107(a).

I.  Increased ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  Regulations require that where there is a 
question as to which of two evaluations is to be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

A.  Bronchial asthma

Facts

The veteran's enlistment examination was negative for any 
evidence of asthma or sinusitis.  The veteran was discharged 
in March 1986 because of permanent disability due to asthma 
and sinusitis.  In June 1986, the RO granted service 
connection for asthma and sinusitis and assigned disability 
ratings of 30 percent and 10 percent, respectively.  

On October 28, 1991, the RO received a statement from the 
veteran in which he alleged that his bronchial asthma had 
worsened.  He noted that VA had issued him a "breathing 
machine" which he used up to two times a day, five days a 
week, to relieve asthma attacks.  

A VA examination had been conducted on September 24, 1991.  
The examiner noted that, since the veteran's discharge from 
service, he had been under constant treatment for his 
bronchial asthma.  It was reported that he had been on 
special respiratory breathing machines as well as steroids, 
bronchodilators and other medicines.  Examination of the 
veteran's chest revealed some restriction of the normal 
respiratory excursions, "which [were] obviously tiring after 
forced breathing for 1 minute or more."  Breath sounds were 
diminished, and there was no evidence of any consolidation or 
wheezing.  X-ray studies showed no evidence of active 
intrathoracic disease.  The diagnosis was severe bronchial 
asthma.  Pulmonary function tests were conducted.  Of the 
three trials, the veteran's poorest performance was on the 
third.  That trial showed an FEV-1 of 69 percent predicted 
and an FEV-1/FVC ratio of 77.7 percent.  

A hearing was conducted at the RO in August 1992.  The 
veteran testified that his asthma was severely disabling.  He 
alleged that he used his VA-issued "breathing machine" 
every day, up to four times a day.  He stated that he took 20 
mg. of prednisone every other day in addition to the steroid 
he took by inhaler.  

VA outpatient treatment records dated from December 1991 to 
June 1992 were received from the Gainesville, Florida, VA 
Medical Center.  The veteran was seen for follow-up 
evaluations of his bronchial asthma in January and June 1992.  
In January 1992, it was reported that the veteran's asthma 
was essentially stable.  He was in the process of tapering 
off his prednisone.  In June 1992, it was noted that the 
veteran had had several recent exacerbations of his asthma 
for which he was treated at the Daytona Beach VA outpatient 
clinic.  His prednisone had been increased from 10 mg. every 
other day to 10 mg. every day.  At the time of this 
evaluation, the veteran was feeling better.  The veteran was 
advised to decrease the prednisone back to 10 mg. every other 
day.  

Medical records dated from September 1991 to November 1992 
and from November 1992 to July 1993 from the Dayton Beach VA 
outpatient clinic show regular treatment of the veteran's 
asthma.  The veteran had numerous acute exacerbations during 
that period, despite increases in his medications.  

In August 1993, another VA examination was conducted.  The 
examiner accurately reported the veteran's history of asthma.  
It was noted that the veteran was taking theophylline, 
prednisone, Azmacort, albuterol and Vanceril and that he had 
a breathing machine.  The veteran complained of asthma 
problems occurring on a daily basis.  The examiner noted that 
the veteran had slightly labored breathing.  Auscultation of 
the chest revealed both inspiratory and expiratory wheezing 
and rhonchi.  This was present even with quiet breathing and 
was intensified with deep breathing.  X-ray studies of the 
chest were reportedly normal.  The examiner diagnosed asthma 
and noted that it was active on a daily basis.  The examiner 
stated that pulmonary function studies were difficult to 
interpret because of the veteran's effort.  The examiner 
noted, however, that there was a decrease in FEV-1 to about 
60 percent of normal.  

An examination report dated in October 1993 from James G. 
Hull, D.O., shows that the veteran was seen complaining of 
shortness of breath, wheezing and tightness in his chest.  
Examination of the lungs revealed decreased breath sounds 
throughout and expiratory wheezing with expiratory crepitant 
rales throughout.  A pulmonary function study showed FEV-1 as 
36-percent predicted and FEV-1/FVC as 86 percent.  Dr. Hull 
stated that the low values suggested both obstructive and 
restrictive lung disease.  Post-bronchodilator therapy showed 
improvement.  FEV-1 was 54-percent predicted, and FEV-1/FVC 
was 94 percent.  A chest X-ray study showed a somewhat 
elongated chest with increased bronchovesicular changes and 
some fibrotic-type changes throughout.  The pertinent 
impression was that of chronic asthma with some chronic 
pulmonary fibrosis exhibiting both obstructive and 
restrictive lung disease.  Dr. Hull commented that the 
veteran's asthma affected him continuously.  He described his 
condition as both chronic and acute and noted that his lungs 
never completely cleared.  He stated that the veteran's 
health was otherwise quite adequate and that he could 
possibly be placed in the work force in a sedentary job in a 
clean air environment.  He then concluded that, "because of 
his lung pathology[,] I do not believe he would be able to be 
placed in the work force."

At his hearing in February 1994 before this Member of the 
Board, the veteran submitted additional VA outpatient 
treatment records dated from June 1993 to January 1994.  
These records were apparently from the Daytona Beach VA 
clinic.  The reports show continued treatment of his asthma.  

The veteran testified at his hearing that he sometimes had 
four to five asthma attacks a day.  He stated that he used 
the breathing machine four times in one day and complained 
that he had shortness of breath between the asthma attacks.  
He alleged that he was unable to climb stairs or walk for 
even short distances.  He noted that he had been to the 
Halifax Medical Center emergency room seven or eight times in 
the previous six months.  

VA outpatient records dated from February 1994 to February 
1996 were received from the Daytona Beach clinic.  The 
veteran was treated on numerous occasions for flare-ups of 
his asthma.  The attempt to taper the veteran from the 
prednisone was continuing.  Of particular interest is an 
October 1995 report which noted that the veteran was a severe 
asthmatic.  Vocational rehabilitation was recommended.

The veteran had applied for VA Vocational Rehabilitation and 
Counseling (VR&C).  In March 1996, he was interviewed by a 
VR&C professional.  It was noted that the veteran had worked 
at the US Post Office but that he had lost his job because of 
his asthma.  The veteran was reportedly working at a marina 
and had recently applied for employment with Federal Express.  
Despite the veteran's employment, which was described as an 
"anomaly," the VR&C counselor stated that a significant 
impairment to employment did exist based on the medical 
evidence in the file.  It was concluded that a serious 
employment handicap existed because his limitations presented 
"a significant impairment to his ability to prepare for, 
obtain and retain suitable employment."  Finally, the 
counselor determined that a suitable vocational goal had not 
been identified and that, in his opinion, the veteran was 
medically infeasible for training and entry into the world of 
work.  

In July 1996, the veteran underwent another VA pulmonary 
examination.  The veteran's history of asthma was accurately 
reported as described hereinabove.  The veteran complained of 
shortness of breath at rest and stated that he had to sleep 
on at least four pillows at night.  He alleged that his 
asthma attacks were on a daily basis.  It was found that the 
veteran had dyspnea on light exertion and at rest.  Pulmonary 
function tests were conducted.  Of the three trials, the 
veteran performed most poorly on the second and third.  The 
second trial showed an FEV-1 of 58-percent predicted and a 
FEV-1/FVC ration of 83.0 percent  The third trial showed an 
FEV-1 of 68-percent predicted and a FEV-1/FVC ration of 73.7 
percent.  X-ray studies revealed mild hyperinflation of the 
lungs consistent with chronic bronchial asthma.  The examiner 
diagnosed bronchial asthma.  He noted that there was 
respiratory impairment and that the veteran's long-standing 
steroid dependency was characteristic of severe bronchial 
asthma.  The examiner concluded that the veteran had marked 
industrial impairment related to his severe asthma.  

VA outpatient treatment records dated through August 1996 
from the Daytona Beach clinic show continued asthma 
treatment.

Records from the Social Security Administration show that the 
veteran had received disability benefits although there was a 
handwritten note on the cover sheet indicating that these 
benefits had been terminated in February 1994 because the 
veteran was "no longer disabled."  The medical evidence in 
the possession of the Social Security Administration 
consisted primarily of the veteran's VA outpatient treatment 
records.  




Analysis

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  However it is appropriate that 
consideration under the revised rating schedule criteria, as 
in this case, not be undertaken before such criteria became 
effective.   The Court of Veterans Appeals, addressing a 
similar matter, stated that the effective date rule contained 
in 38 U.S.C. § 5110(g) prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law, since the Secretary's legal obligation 
to apply the effective date of the revised regulations 
prevents the application, prior to that date, of the 
liberalizing law rule stated in Karnas.  Rhodan v. West, 12 
Vet.App. 55 (1998).  

The regulatory provisions containing the criteria for rating 
disabilities of the respiratory system were changed effective 
October 7, 1996.  Following a review of the entire claims 
folder, it is the opinion of the Board that the clinical 
findings currently of record are adequate to rate the 
veteran's service-connected disease under both the old and 
new rating criteria.

The veteran's service-connected bronchial asthma was rated as 
30 percent disabling under 38 C.F.R. § 4.97 including 
Diagnostic Code 6602 (1996) prior to regulatory changes which 
were effective October 7, 1996.  This particular code 
specifically addresses bronchial asthma; no other diagnostic 
code is more appropriate.  Under the earlier provisions, a 30 
percent evaluation was warranted for moderate bronchial 
asthma with asthmatic attacks rather frequent (separated by 
only 10 to 14 day intervals) and moderate dyspnea on exertion 
between attacks.  A 60 percent evaluation was warranted for 
severe bronchial asthma with frequent attacks of asthma (one 
or more attacks weekly), marked dyspnea on exertion between 
attacks with only temporary relief by medication and more 
than light manual labor precluded.  A 100 percent evaluation 
was warranted for pronounced bronchial asthma with asthmatic 
attacks very frequently, severe dyspnea on slight exertion 
between attacks and with marked loss of weight or other 
evidence of severe impairment of health.  

The veteran's bronchial asthma has been described as 
"severe" by virtually every VA health professional who has 
evaluated him since he filed this claim for an increased 
rating in 1991.  Indeed, the September 1991 VA examiner 
diagnosed "severe bronchial asthma."  The severity of the 
asthma was confirmed by the subsequent medical evidence.  VA 
outpatient treatment records reflect continual treatment of 
his acute exacerbations and an inability of the health 
professionals to taper the veteran's prednisone.  Similarly, 
those same VA health professionals have described daily 
asthma attacks.  The June 1996 VA examiner noted that the 
veteran had dyspnea on light exertion and at rest.  

The Board finds that the evidence supports a 60 percent 
evaluation for the veteran's bronchial asthma under the older 
rating criteria.  That is, the veteran had severe bronchial 
asthma with frequent attacks and dyspnea on exertion with 
only temporary relief by medication.  The preponderance of 
the evidence, however, does not show that a rating higher 
than 60 percent is warranted under the old rating criteria.  
There is no evidence of "severe dyspnea on slight exertion 
between attacks" and no evidence of weight loss or other 
evidence of severe impairment of health.  Indeed the veteran 
has been recently reported to be working on at least a full 
time basis, performing strenuous physical activity.  Thus, 
the Board concludes that a 60 percent evaluation is warranted 
for the veteran's bronchial asthma pursuant to the rating 
criteria in effect prior to October 7, 1996.  

The RO subsequently granted a 60 percent evaluation effective 
from October 7, 1996, based on the regulatory changes.  38 
C.F.R § 4.97, including Diagnostic Code 6602 (1998).  
Pursuant to the new criteria, a 60 percent evaluation is 
warranted for bronchial asthma where pulmonary function tests 
show an FEV-1 of 40- to 55-percent predicted; or, an FEV-
1/FVC of 40 to 55 percent; or, at least monthly visits to a 
physician for required care of exacerbations; or, 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent 
evaluation is warranted for bronchial asthma where pulmonary 
function tests show an FEV-1 less than 40-percent predicted; 
or, an FEV-1/FVC less than 40 percent; or, more than one 
attack per week with episodes of respiratory failure; or, 
requires daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  

The only pulmonary function test report showing an FEV-1 less 
than 40 percent is the October 1993 report of Dr. Hull.  All 
of the remaining pulmonary function test results included 
FEV-1 and FEV-1/FVC reports greater than 50 percent.  Indeed, 
following the use of a bronchodilator, Dr. Hull reported an 
FEV-1 of 54-percent predicted.  See comments Schedule for 
Rating Disabilities; Respiratory System, 61 Fed. Reg. 46720, 
46723 (1996) (VA disagreed with a comment recommending that 
pulmonary function be tested before bronchodilatation, noting 
that the American Lung Association/American Thoracic Society 
Component Committee on Disability Criteria recommended 
testing for pulmonary function after optimum therapy.  The 
results of such tests reflect the best possible functioning 
of an individual and are the figures used as the standard 
basis of comparison of pulmonary function.).  Thus, the 
preponderance of the evidence is against the finding that the 
veteran's disability picture more nearly approximates a 100 
percent evaluation under the new regulatory criteria.  
Although the veteran clearly has more than one asthma attack 
per week, there is no evidence of episodes of respiratory 
failure, and no evidence that he requires daily use of 
systemic high dose corticosteroids or immuno-suppressive 
medications.  In sum, the evidence supports a 60 percent 
rating but the preponderance of the evidence is against an 
evaluation greater than 60 percent under both the old and new 
rating criteria.  

B.  Sinusitis

Facts

In light of the veteran's TDIU claim, the Board, in its May 
1996 remand, instructed the RO to have the veteran examined 
to determine, among other things, the extent of his 
industrial impairment due exclusively to his service-
connected disabilities, including sinusitis.  

As noted above, the veteran's enlistment examination was 
negative for any evidence of sinusitis.  The veteran was 
discharged in March 1986 because of permanent disability due 
to asthma and sinusitis.  In June 1986, the RO granted 
service connection for asthma and sinusitis and assigned 
disability ratings of 30 percent and 10 percent, 
respectively.

A VA outpatient treatment report dated in March 1995 shows 
that the veteran was treated for pharyngitis.  In April 1995, 
the veteran was seen complaining that his sinuses hurt.  His 
nasal passages were dry and painful.  A January 1996 
outpatient report shows that the veteran was complaining of a 
sore throat and greenish sputum.  The diagnoses were those of 
upper respiratory infection, bronchitis and asthma.  In March 
1996, the veteran was seen complaining of sinus drainage and 
nasal congestion.  The impression was that of sinusitis.  

In July 1996, a VA examination was conducted.  The veteran 
complained that, since 1983, after the onset of his asthma, 
he had had periodic chronic frontal headaches.  Congestion of 
the veteran's nasal sinuses and nares was considered to be 
chronic.  X-ray studies of the sinuses revealed no 
abnormalities.  The pertinent diagnosis was that of status 
sinusitis.  

Analysis

As noted above, where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  The regulatory 
provisions containing the criteria for rating disabilities of 
the respiratory system were changed effective October 7, 
1996.  Following a review of the entire claims folder, it is 
the opinion of the Board that the clinical findings currently 
of record are adequate to rate the veteran's service-
connected disease under both the old and new rating criteria.

The veteran's service-connected sinusitis was rated as 10 
percent disabling under 38 C.F.R. § 4.97 including Diagnostic 
Code 6513 (1996) prior to regulatory changes which were 
effective October 7, 1996.  That code provided a 10 percent 
evaluation for moderate sinusitis with discharge or crusting 
or scabbing and infrequent headaches.  A 30 percent 
evaluation required severe sinusitis with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence.  A 50 
percent rating required postoperative sinusitis, following 
radical operation with chronic osteomyelitis requiring 
repeated curettage, or severe symptoms after repeated 
operations.  

There is no medical evidence that the veteran suffers from 
severe sinusitis and no evidence that the sinusitis is 
incapacitating.  The veteran has sought only occasional 
treatment of his sinusitis, as evidenced by his outpatient 
treatment records.  There is no evidence of severe or 
frequent headaches and no evidence of purulence.  The 
outpatient treatment records and the VA examination do 
reflect chronic sinusitis with occasional discharge and 
headaches.  The Board finds that the disability picture more 
nearly approximates the criteria for a 10 percent rating 
under the old rating criteria.  That is, the veteran's 
sinusitis is deemed to be moderately disabling.  38 C.F.R. 
§ 4.97 including Diagnostic Code 6513 (1996).

On October 7, 1996, the regulatory changes concerning the 
respiratory system became effective.  38 C.F.R §§ 4.96, 4.97 
(1998).  That code provides a 10 percent rating for one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment; or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent rating requires three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment; or, more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 50 
percent evaluation requires the veteran's having undergone 
radical surgery with chronic osteomyelitis; or, near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  

The veteran's sinusitis has required only occasional medical 
attention, as evidenced by the VA outpatient treatment 
records discussed above.  Indeed, there is no evidence of 
incapacitating episodes of sinusitis and no evidence of 
prolonged antibiotic treatment.  Further, the medical 
evidence does not show that the veteran has had more than six 
non-incapacitating episodes of sinusitis per year.  As noted 
above, the veteran has had only occasional non-incapacitating 
episodes of sinusitis.  

In the absence of medical evidence of additional, more 
severely disabling episodes of sinusitis, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 10 percent under both the old and new 
regulatory criteria.  38 C.F.R. § 4.97 including Diagnostic 
Code 6513 (1996 & 1998).

C.  Burn scar of the dorsum of the right hand and finger

Facts

As was the case with the veteran's sinusitis, the Board, in 
its May 1996 remand, instructed the RO to have the veteran 
examined to determine, among other things, the extent of his 
industrial impairment due exclusively to his service-
connected disabilities, including the burn scar of the dorsum 
of the right hand and finger.  

The veteran's service medical records reveal that, in 
November 1985, he sustained second and third degree burns to 
the dorsum of the right hand in a gasoline fire.  The 
following month, he underwent a skin graft which was obtained 
from the right thigh.  

VA outpatient treatment reports dated from December 1993 to 
August 1996 are negative for any evidence of complaints 
involving residuals of the burns to the right hand.  

In July 1996, a VA examination was conducted.  The veteran 
complained of cold sensitivity and some tenderness of the 
dorsum of the right hand.  The examiner noted that healing 
was prominent and that, from an historical point of view, it 
did not appear that he had any limitation of function.  The 
examiner stated, "The function of the right hand is 
considered to be normal with a very satisfactory split 
thickness skin graft."  The diagnosis was that of status 
burn scar of the right hand without evidence of functional 
impairment.  

In March 1997, the veteran was examined again, apparently 
primarily to address the scarring due to his other burn scars 
and the donor site scar.  It was noted, however, that the 
veteran had sustained a severe burn of the right hand over 
the entire dorsum of the hand.  In addition, in an 
examination report involving the donor site, it was noted 
that the graft measured 7 cm. by 12.5 cm., or 87.5 cm.².  

Analysis

The veteran's right hand burn scar is rated as 10 percent 
disabling under 38 C.F.R. § 4.118 including Diagnostic Codes 
7801 and 7802.  Diagnostic Code 7801 provides a 10 percent 
evaluation for third degree burn scar areas exceeding six 
square inches (38.7 cm.²).  A 20 percent rating requires 
third degree burn scar areas exceeding twelve square inches 
(77.4 cm.²).  A 30 percent rating is warranted for third 
degree burns scar areas exceeding one-half square foot (0.05 
m.²), and a 40 percent rating requires third degree burns 
scar areas exceeding one square foot (0.1 m.²).  Diagnostic 
Code 7802 provides a 10 percent evaluation for second degree 
burn scar areas approximating one square foot (0.1 m.²).  

Here, the VA examiners have not measured the affected area of 
the burn itself.  Nonetheless, it was noted in the 
examination of the veteran's donor site that the graft size 
was 87.5 cm.².  This exceeds the minimal requirement for a 20 
percent rating-77.4 cm.².  Thus, the Board finds that the 
evidence supports a 20 percent evaluation for the third 
degree burn scar of the dorsum of the right hand and fingers, 
status post skin graft.  In the absence of evidence, however, 
of scarring exceeding 0.05 m.², the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 20 percent.

D.  Burn scar of the right side of the face

Facts

Again, as was the case with the veteran's sinusitis and burn 
of the right hand, the Board, in its May 1996 remand, 
instructed the RO to have the veteran examined to determine, 
among other things, the extent of his industrial impairment 
due exclusively to his service-connected disabilities, 
including the burn scar of the right side of the face.  

The veteran's service medical records reveal that, in 
November 1985, he sustained a burn to the right side of the 
face in a gasoline fire.  The burn was variously described as 
a superficial burn and a second degree burn.  

VA outpatient records dated from December 1993 to August 1996 
show no complaints involving the burn scar of the right side 
of the face.

At his July 1996 VA examination, the veteran stated that the 
burns to the right side of the neck had healed rather rapidly 
and that he had not had a big problem concerning the burn.  
The pertinent diagnosis was that of status burn scar of the 
right side of the face with minimal residual.  

In March 1997, the veteran was examined again.  The examiner 
noted that the scarring of the right neck, right ear and 
right side of the face was barely detectable.  The diagnosis 
was that of status healed burns of the right ear, right face 
and right neck.  

Analysis

The veteran's burn scar of the right face is rated as 
noncompensably disabling under 38 C.F.R. § 4.118 including 
Diagnostic Codes 7800 and 7802.  Diagnostic Code 7800 
provides a noncompensable evaluation for slight, disfiguring 
scars of the head, face or neck.  A 10 percent evaluation 
requires moderate, disfiguring scars of the head, face or 
neck.  A 30 percent rating is warranted for severe, 
disfiguring scars of the head, face or neck, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips or auricles.  A 50 percent rating requires complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  Diagnostic Code 
7802 provides a 10 percent evaluation for second degree burn 
scar areas approximating one square foot (0.1 m.²).  

The Board finds that the burn scar of the right side of the 
veteran's face does not warrant a compensable evaluation.  
The recent VA outpatient records do not mention the face 
scar, and the recent VA examinations indicate that the 
scarring is barely noticeable.  In the absence of any 
evidence of a moderate, disfiguring scar or a scar 
approximating one square foot, the preponderance of the 
evidence is against a compensable evaluation for the right 
face scar.  

Regarding all of the increased rating claims, consideration 
has been given to the provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they were raised by the appellant, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 and the Board has 
applied all the provisions of Parts 3 and 4 that would 
reasonably apply.

Further, 38 C.F.R. § 3.321(b)(1) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
then an extraschedular evaluation will be assigned.  If the 
question of an extraschedular rating is raised by the record 
or the veteran before the Board, the correct course of action 
for the Board is to raise the issue and remand the matter for 
decision in the first instance by the RO.  Bagwell v. Brown, 
9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94 (1996).  Evidence has not been presented to show that the 
veteran's current disability picture is not adequately 
compensated by the applicable provisions of the rating 
schedule; nor has he specifically raised this issue of an 
extraschedular rating.  As such, the Board finds that 
consideration of this matter under the provisions of 
38 C.F.R. § 3.321 is not appropriate.


II.  Restoration of rating for osteoarthropathy

Facts

In December 1989, the veteran underwent a VA orthopedic 
examination.  The veteran complained of swelling of the 
distal interphalangeal joints of both hands with associated 
decreased range of motion and pain upon movement.  The 
examination revealed pulmonary digital clubbing from the 
index through the little fingers of both hands with 
associated swelling of his distal interphalangeal joint from 
the index to little fingers, bilaterally.  There was 
decreased range of motion of the distal interphalangeal joint 
at minus 1 cm. to the distal palmar crease with associated 
pain-to-palpation over the distal digits.  X-ray studies 
revealed early spur formation of the distal phalanx from the 
index through the little fingers of both hands.  The clinical 
impression was that of pulmonary osteoarthropathy with 
associated digital clubbing of the distal interphalangeal 
joints and distal phalanx of both hands.  It was noted that 
the condition would give the veteran a moderate amount of 
difficulty in any type of heavy grasping or lifting.  

In March 1990, the RO granted service connection for 
pulmonary osteoarthropathy of the right and left hands, with 
distal clubbing, secondary to the veteran's service-connected 
bronchial asthma.  A 40 percent evaluation was assigned for 
the right hand, and a 30 percent evaluation was assigned for 
the left.  The ratings were assigned by analogy to the 
ratings for favorable ankylosis of the four digits exclusive 
of the thumb.  38 C.F.R. § 4.71a including Diagnostic Code 
5221.

VA outpatient treatment records dated in April and May 1991 
show digital clubbing in both hands.  The veteran complained 
of swelling and pain in the distal phalanges.  

In September 1991, another VA examination was conducted.  The 
veteran complained of clubbing in both hands and both feet.  
Regarding the veteran's feet, it was noted that there was 
dystrophy of the big toenails and the fifth toenail of the 
right foot.  There was also distal clubbing of the second and 
third toes of both feet and, to a minor extent, on the fourth 
toes of both feet.  Regarding the veteran's hands, he 
complained of swelling and pain in both hands, predominantly 
the thumb, index and long fingers.  The examination revealed 
digital clubbing of all digits, thumb through little finger, 
with predominant involvement of the thumb, index and long 
fingers of both hands.  There was a decreased range of motion 
in the distal interphalangeal joints bilaterally, lacking the 
last 10 degrees, with associated painful periungual palpation 
on the thumb through ring fingers, bilaterally.  The clinical 
impression was that of pulmonary osteoarthropathy of the toes 
of both feet and with total hand involvement, bilaterally.  
The examiner noted that the veteran's condition would give 
him a moderate amount of difficulty with fine motor 
manipulations of both hands and also heavy grip strength when 
lifting.  

In November 1991, the RO changed the rating for the veteran's 
osteoarthropathy from the diagnostic codes addressing 
favorable ankylosis of the fingers to the diagnostic code 
addressing systemic lupus erythematosus-38 C.F.R. § 4.88b 
including 6350.  A 60 percent evaluation was assigned for 
pulmonary osteoarthropathy of the right and left hands and 
right and left feet.  

A January 1992 VA outpatient treatment record shows that the 
veteran had clubbing of the extremities which had been 
present for three to four years.  

In August 1993, a VA examination was conducted.  There was 
swelling at the distal joints of the fingers and toes 
extending into the nailbeds.  There was clubbing of the 
extremities.  The range of motion of all joints was normal 
with the exception of some tenderness at the distal joints of 
the fingers.  The examiner noted that this was secondary to 
his pulmonary problem.  The diagnoses included asthma and 
pulmonary osteoarthropathy.  

Based on the findings in the August 1993 examination, in 
September 1993, the RO proposed to reduce the rating for the 
veteran's service-connected pulmonary osteoarthropathy of the 
hands and feet from 60 percent to 20 percent disabling.  It 
was proposed that the veteran's disability was more 
appropriately rated pursuant to Diagnostic Code 5003 rather 
than 6350.  

In July 1996, another VA examination was conducted.  The 
veteran stated that the only uncomfortable toes were the 
first, third and fifth on the right and the first and fifth 
on the left.  All of the toes had a fungus infection.  He 
complained of periodic swelling of the onychia of the 
fingers.  There was definitive clubbing of the nails of the 
fingers with evidence of cyanosis.  The first, third and 
fifth toes of the right foot and the first and fifth of the 
left showed evidence of a fungus infection.  The examiner 
found that there was no clinical evidence of osteoarthropathy 
of the hands and toes.  X-ray studies of the hands were 
within normal limits.  

Based on the July 1996 examination, the RO decreased the 
evaluation assigned the veteran's service-connected pulmonary 
osteoarthropathy of the hands and feet from 60 percent to 20 
percent disabling.  

Analysis

With respect to disability ratings that have been in effect 
for five years or more, the provisions of 38 C.F.R. 
§ 3.344(a) and (b) indicate that a reduction in rating is 
warranted if medical evidence discloses that there has been 
sustained material improvement in the condition and it is 
reasonably certain that the improvement will be maintained 
under the ordinary conditions of life.  The record of 
examination and the medical-industrial history should be 
reviewed to ascertain whether the recent examinations to 
reduce the evaluations are full and complete, including all 
special examinations indicated as a result of general 
examination, and the entire case history.  Examinations less 
full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction.  Furthermore, ratings on account of diseases 
subject to temporary or episodic improvement will not be 
reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
38 C.F.R. § 3.344(a).  See also 4.1, 4.2, 4.13; Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991); Brown v. Brown, 5 
Vet. App. 413, 420-22 (1993).

The RO's decision to reduce the rating for the veteran's 
service-connected pulmonary osteoarthropathy of the hands and 
feet to 20 percent was based primarily on the results of the 
August 1993 and July 1996 VA examination.  The Board finds, 
however, that the examinations were less full and complete 
than the December 1989 VA examination on which the RO based 
the 40 percent and 30 percent evaluations for 
osteoarthropathy of the right and left hand, respectively, 
and the September 1991 VA examination on which the RO based 
the 60 percent rating.  Both the earlier examinations 
included measured ranges of motions and detailed findings 
involving the fingers and, nt, the rating for 
the osteoarthropathy cannot be reduced.  38 C.F.R. 
§ 3.344(a).

Similarly, the Board is troubled, not necessarily by the 
decision to apply Diagnostic Code 5003, but by the manner in 
which it was applied.  38 C.F.R. Part 4, Diagnostic Code 5003 
establishes, essentially, three methods of evaluating 
degenerative arthritis which is established by X-rays:  (1) 
when there is a compensable degree of limitation of motion, 
(2) when there is a noncompensable degree of limitation of 
motion, and (3) when there is no limitation of motion.  
Generally, when documented by X-rays, arthritis is rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the joint involved.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasms, or satisfactory evidence of painful motion.  
Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by X-ray, is deemed to be limitation of 
motion and warrants the minimum rating for a joint, even if 
there is no actual limitation of motion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592-93 (1991), Lichtenfels v. 
Derwinski; 1 Vet. App. 484, 488 (1991).

Assuming that it was appropriate to rate the veteran's 
disability as analogous to Diagnostic Code 5003, the RO 
failed to address whether the veteran had limitation of 
motion of any of the joints affected.  This was probably at 
least partly due to the fact that the current examinations 
were not as complete as the prior examinations.  The August 
1993 examination, however, did note the clubbing, swelling 
and tenderness of the joints.  

The December 1996 rating decision reducing the rating of the 
veteran's service-connected pulmonary osteoarthropathy of the 
hands and feet was not based on a comprehensive review of the 
record or a full or complete medical examination showing that 
it underwent a material improvement that was reasonably 
certain to be maintained under the ordinary conditions of 
life.

On the basis of the foregoing, the Board finds that the 
evidence supports the conclusion that the reduction of the 
rating from 60 to 20 percent was improper; hence, a 
restoration of the 60 percent evaluation is warranted.

III.  Effective date of 60 percent rating for asthma

The veteran contends that he is entitled to an effective date 
earlier than October 7, 1996, for the assignment of a 60 
percent rating for the service-connected bronchial asthma.  
The pertinent facts are as described hereinabove in the 
Board's discussion of the veteran's increased rating claim 
for his asthma.  Given the Board's decision regarding that 
issue, resolution of the earlier effective date issue is 
axiomatic.

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
for an increased evaluation will be the date of receipt of 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The 
effective date of an award of increased compensation is the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if a claim is 
received within one year from such date; otherwise, date of 
receipt of claim.  38 C.F.R. § 3.400(o)(2).  

As discussed above, the Board granted the veteran's claim for 
an increased rating for his bronchial asthma to the extent 
that a 60 percent rating was warranted during the relevant 
period, pursuant to the regulatory criteria in effect at that 
time.  Indeed, the Board's decision was based in part on the 
September 1991 VA examiner's description of the veteran's 
condition as "severe bronchial asthma," as well as the 
findings of that examiner.  

The Board finds that the earliest date that it was factually 
ascertainable that the veteran's bronchial asthma had 
increased in severity was September 24, 1991, the date of the 
VA examination.  The veteran filed a claim for increase in 
October 1991, within one year of the examination.  Thus, the 
effective date of the 60 percent rating for the service-
connected bronchial asthma is September 24, 1991.  38 C.F.R. 
§ 3.400(o)(2). 

IV.  TDIU

A total rating for compensation purposes may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability, ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16(a).  

The veteran's service-connected disabilities (to include 
consideration of the Board's decision hereinabove) are rated 
as follows:  Bronchial asthma, evaluated as 60 percent 
disabling; pulmonary osteoarthropathy of the right and left 
hands and feet, evaluated as 60 percent disabling; second and 
third degree burn scar of the dorsum of the right hand and 
fingers, status post skin graft, evaluated as 20 percent 
disabling; sinusitis, evaluated as 10 percent disabling; and 
second degree burn scar of the right side of the face and a 
donor site scar of the right thigh, each evaluated as 
noncompensably disabling.  The combined rating for these 
evaluations is 90 percent.  Thus, the veteran meets the 
minimum requirements for a total rating due to individual 
unemployability under 38 C.F.R. § 4.16(a).  

The crucial issue for the Board is whether the veteran was 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.

The evidence shows that the veteran, in fact, was unemployed 
until August 1994.  In a July 1996 application form for 
unemployability benefits, the veteran noted that he had 
worked from 20 to 40 hours per week since August 1994.  Prior 
to that time, the veteran was unemployed.  Indeed, the 
veteran was receiving disability benefits from the Social 
Security Administration until, apparently, some time in 1994. 

The veteran's unemployability prior to August 1994 is not 
contradicted by the medical evidence.  As discussed above, 
following an October 1993 examination, Dr. Hull determined 
that, because of the veteran's lung pathology, he did not 
believe that he would be able to be placed in the work force.  
In the absence of evidence contradicting Dr. Hull's opinion 
and the Social Security Administration's determination that 
the veteran was totally disabled due to his service-connected 
disabilities, the Board finds that the veteran was unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.

Beginning in August 1994, however, the veteran was able to 
secure substantially gainful employment.  The veteran stated 
that he worked 20 hours a week from August 1994 to February 
1995 for a cleaning service, earning up to $405.00 a month.  
He noted that he worked 40 hours a week from March 1995 to 
April 1996 for a marina, earning as much as $815.00 a month.  
From May 1996 to June 1996, the veteran stated that he worked 
30 to 35 hours a week for a hotel, earning up to $620.00 a 
month.  At the time he filed his July 1996 VA application, he 
was working for a food service where he worked 40 hours a 
week, earning as much as $948.00 a month.  

As noted above, the veteran applied for and was denied 
vocational rehabilitation and counseling from VA.  (It 
appears to the Board that this decision was partly based on 
the veteran's adamant refusal to consider additional 
schooling, which conceivably could lead to a job indoors, in 
an air conditioned environment, which was recommended because 
of his respiratory disorder, in favor of on the job training 
or an apprenticeship program.)  The VR&C counselor stated 
that a significant impairment to employment did exist based 
on the medical evidence in the file.  It was concluded that a 
serious employment handicap existed because the veteran's 
limitations presented "a significant impairment to his 
ability to prepare for, obtain and retain suitable 
employment."  The counselor determined that a suitable 
vocational goal had not been identified and that, in his 
opinion, the veteran was medically infeasible for training 
and entry into the world of work.  However, it was noted that 
the veteran had a very active lifestyle and was working 50 to 
60 hours a week in a "very physically demanding" job.  It 
was noted that the veteran was actively seeking employment 
with a major company and was optimistic about his chances of 
securing same.

In July 1996, a social and industrial survey was conducted.  
It was reported that the veteran did not have any measurable 
social impairment.  He was described as being extremely 
affable and outgoing.  His industrial capacity was reportedly 
limited in the sense that he needed to work in a clean 
environment, but he was deemed to be "capable of being 
employed doing inside work away from chemical exposure."  It 
was noted that the veteran was intelligent and ready to learn 
a new skill.  The veteran was encouraged to reapply for VA 
vocational rehabilitation training.  The social worker 
conducting the evaluation stated that the veteran had an 
excellent attitude and was capable of learning a new skill 
whereby he could become gainfully employed on a long term 
basis.  

Despite the VA VR&C counselor's March 1996 report, the 
veteran became gainfully employed beginning in August 1994.  
(The exact date is not known and, necessarily, will have to 
be ascertained in order to effectuate this grant.)  
Furthermore, the VA social and industrial survey revealed 
that the veteran was capable, in the right setting, of 
gainful employment on a long term basis.  As a result, the 
Board finds that the preponderance of the evidence is against 
TDIU after August 1994.  

To summarize, the Board finds that a TDIU is warranted for 
the period ending August 1994, when he returned to work.  
Thereafter, the preponderance of the evidence is against a 
TDIU.


ORDER

Entitlement to an evaluation of 60 percent, but no more, for 
the service-connected bronchial asthma for the period prior 
to October 7, 1996, pursuant to the regulatory criteria then 
in effect, is granted, subject to the law and regulations 
governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 60 percent for the 
service-connected bronchial asthma pursuant to the regulatory 
criteria in effect since October 7, 1996, is denied.

Entitlement to an evaluation in excess of 10 percent for the 
service-connected sinusitis is denied.

Entitlement to an evaluation of 20 percent for the service-
connected second and third degree burn scar of the dorsum of 
the right hand and fingers, status post skin graft, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to a compensable evaluation for the service-
connected second degree burn scar of the right side of the 
face is denied.

Restoration of a 60 percent rating for the service-connected 
pulmonary osteoarthropathy of the hands and feet is granted, 
effective the date of reduction, subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to an effective date of September 24, 1991, for 
an award of a 60 percent evaluation for the service-connected 
bronchial asthma is granted.

Entitlement to TDIU is granted effective until August 1994, 
subject to the law and regulations governing the payment of 
monetary benefits.  For the period thereafter, a TDIU is 
denied.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

